11. Framework for the activities of lobbyists in the EU institutions (
- Before the vote:
(DE) Madam President, on behalf of my Group, may I request a roll-call vote on Amendment 1 and on the second part of the split vote on Amendment 11.
I would remind you that the deadline has passed. However, if there are no objections, we will agree to your request.
(The President established that there were no objections to the request)
- Before the vote on paragraph 10:
(IT) Madam President, ladies and gentlemen, the purpose of this amendment is to delete the following words: 'when they are acting in accordance with the role, and carrying out the tasks of such bodies, as provided for in the Treaties'. It has to do with the fact that regions and local authorities, unlike private lobbyists, represent the general interest: it would therefore be simplistic to liken regions and local authorities to private lobbyists. Indeed, the statutes of many European regions and local authorities allow them to intervene in a much broader manner than is provided for by the Treaties in order to safeguard at Community level the public interests in question. That is why I called for the last phrase of the amendment to be deleted.
(Parliament rejected the oral amendment)
- Before the vote on Amendment 3:
Madam President, we have an oral amendment to Amendment 3. We want to replace the word 'churches' with the word 'religious' so the phrase will go like this: '[...] should be considered lobbyists and treated in the same way: professional lobbyists, companies' in-house lobbyists, NGOs, think-tanks, trade associations, trade unions and employers' organisations, religious, philosophical and nonconfessional organisations [...]' and so on.
(Parliament rejected the oral amendment)
(IT) Mr President, ladies and gentlemen, this is proof that lobbies do work!
(Applause from the centre and from the left)
- Before the vote on Amendment 15:
Madam President, it seems that European English has betrayed us. Therefore, because the text of this amendment is apparently not very clear, my group will withdraw Amendment 15 on the question of the bands of money requested to declare the financial disclosure of a lobbyist. But we really do hope, even if the vote is not going as we would like it to go, that, during the discussion of the working group, this issue will be clarified and will come back.
Thank you very much, and I thank everybody for the work we did together.